Citation Nr: 0628757	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the lumbar spine, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for a scar on the 
right side of the nose, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for a scar of the 
right eye.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the maxilla.

5.  Entitlement to a compensable evaluation for paresthesia 
of the right side of the nose.

6.  Entitlement to a compensable evaluation for acne.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty service from December 1943 
to May 1946 and from August 1947 to February 1965. 

His claims come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in October 2003 to comply with the notice requirements 
of 38 C.F.R. § 3.159.  The actions ordered have been 
completed to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's ankylosing spondylitis does not produce 
ankylosis of the entire spine.  

2.  The scar on the right side of the nose is only three 
inches long and slightly disfiguring.  There is no evidence 
of elevation or depression of the scar.  It is not adherent.  
There is no indication of hypo- or hyperpigmentation of the 
scar.  Although the examiner noted the scar was rough, it was 
not irregular, atrophic, shiny or scaly.  There was no tissue 
loss.  There is no evidence of induration or inflexibility.  

3.  The scar about the right eye is four centimeters long and 
no more than slightly disfiguring and does not produce 
tenderness, pain, or ulceration.  It is not elevated, 
depressed, hypo- or hyperpigmented, irregular, atrophic, 
shiny or scaly.  

4.  The residuals of fracture of the maxilla are limited to 
some slight limitation of lateral movement and an occasional 
clicking sound.  

5.  The veteran's paresthesias extends from the right side of 
the nose to the upper lip and causes numbness, difficulties 
with speech and chewing certain foods.  

6.  The veteran's acne is superficial and limited to 
unexposed areas.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for ankylosing 
spondylitis of the lumbar spine, in excess of  50 percent, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5289 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5240 (2005).  

2.  The criteria for an increased evaluation for a scar on 
the right side of the nose, in excess of 10 percent, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).  

3.  The criteria for a compensable evaluation for a scar of 
the right eye, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803, 7804 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the maxilla, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2005).  

5.  The criteria for a 10 percent evaluation, but no more, 
for paresthesia of the right side of the nose and upper lip, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§4.124a, Diagnostic Code 8205 (2005).  

6.  The criteria for a compensable evaluation for acne have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§4.118, Diagnostic Code 7828 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims for increased ratings in August 
1993, prior to the passage of VCAA.  The veteran was notified 
of the passage of VCAA and its provisions in the March 2003 
supplemental statement of the case.  In October 2003, the 
Board remanded the claims to ensure the veteran was 
adequately notified as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA sent the veteran a letter in 
March 2004 which informed the veteran of the duties of VA and 
what evidence and information he was required to provide.  

The veteran responded in May 2004 that he was continuing to 
receive his medical care from the Tuskegee VA Medical Center 
and the Martin Army Community Hospital at Fort Benning.  A 
review of the claims folder indicates the veteran's records 
from VA and the service medical facility have been obtained.  

In addition, the veteran was examined by VA in conjunction 
with his claims for increased ratings in October 1998, 
September 1999 and February 2003.  

The veteran withdrew has request for hearing before a 
Veterans Law Judge in September 2003.  

As the veteran's claims have been developed and there is no 
indication of any further evidence to be obtained the Board 
has concluded, that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Factual Background.  Service medical records indicate the 
veteran was injured in a jeep accident in July 1945.  He 
sustained a facial laceration and severe compound comminuted 
fracture of the right maxilla, when jeep in which he was 
riding struck a parked vehicle.  The laceration of his right 
cheek was severe and went from his lower eyelid along the 
nasal fold.  The right antrum was packed with sulfadiazine 
gauze with two separate rolls and brought out through the 
mouth at the upper lip.  The veteran's face required sutures.  
A May 1946 Report of Physical Examination noted the veteran 
had a scar on the left check and had loss of sensation along 
the scar on his face.  

October 1964 X-rays of the spine in service revealed 
suggestions of early rheumatoid spondylitis.  

November 1980 service medical records reveal the veteran had 
a lesion excised from his nose.  Four days later his sutures 
were removed, the nose was splinted and dressed.  

After the veteran's first period of active duty, he was 
examined by VA in September 1946.  The VA skin examination 
noted the veteran had a few small superficial acne-form 
lesions of the upper thorax.  The diagnosis was acne.  

The September 1946 VA examination also revealed a scar that 
was almost three quarters of an inch long along the nasal 
borders on the right maxilla.  The veteran complained of 
numbness extending from the right side of nose out to the 
maxillary eminence.  A special neurological examination noted 
the veteran had a feeling of numbness over the right side of 
his face from the mid-line of the nose to a line about level 
with the outer angle of the eye, that was about two inches 
wide.  Examination revealed a scar about three quarters of an 
inch long along the fold of the right side of the nose.  An 
area about two inches square from the midline of the nose to 
the maxillary prominence was insensitive to pin prick.  
Pressure sensation was present.  The diagnosis was that the 
small branch of the sensory nerve of the face was 
interrupted.  

The RO in a September 1946 rating decision granted service 
connection for a scar of the right side of the nose, fracture 
of the maxilla, and interruption of the small branch of the 
sensory nerve of the face and acne.  A 10 percent rating was 
assigned for the residuals of the facial injuries and a 
noncompensable rating was assigned for the service-connected 
acne.  

Service medical facility records include August 1967 X-rays 
of the lumbar and dorsal spines.  They revealed minimal 
degenerative changes.  A consultation was ordered to 
determine if rheumatoid spondylitis was the appropriate 
diagnosis.  The physician concluded that he agreed with the 
diagnosis of rheumatoid spondylitis even though it was 
difficult to reconciles with the negative (for spondylitis) 
spine X-rays and normal sedimentation rate.  

March 1972 service medical facility records also noted a 
conclusion that the veteran had ankylosing spondylitis of the 
entire spine that was non-progressive at that time.  X-rays 
of the lumbar spine revealed extensive degenerative spurs and 
some sclerosis.  There was narrowing of the sacroiliac joint 
that was probably degenerative.  There was no ankylosis of 
the sacroiliac joint.  

A VA examination was conducted in September 1973.  The 
veteran complained of having trouble with his back since 
1962.  The examiner noted the veteran had a slightly 
disfiguring scar, that was approximately two and one quarter 
inches in length, along the right side of his nose.  He also 
had paresthesias, over the right side of the nose and a small 
portion of the anterior maxilla from the midline, which 
involved the upper right maxillary incisor to the area of the 
upper right cuspid tooth.  The veteran was able to open his 
mouth one and one half inches from the incisal edge of the 
maxillary teeth to the incisal edge of the mandibular teeth.  
There was no limitation of motion of the jaw, malocclusion or 
malfunction.  He had some paresthesias of the right upper 
lip.  There was no loss of tissue, bone or soft palate.  
Panographic X-rays of the mandible and maxilla were taken.  
Although the veteran suffered from a limited area of 
paresthesias of the anterior section of the maxilla it did 
not interfere with his masticatory function.  The diagnosis 
was fracture of maxilla, healed normally, with paresthesias 
of the right side of the nose and right maxilla.  

April and June 1979 service medical facility records noted 
the veteran had moderate kyphosis.  His symptoms were being 
treated with Indocin.  The examiner noted the veteran was 
able to walk briskly.  

In March 1985, the veteran sought treatment after he felt a 
popping when he opened his mouth.  Examination of the mouth 
and jaw revealed no gross deformity and full range of motion.  

A VA examination was performed in August 1996.  Examination 
revealed anesthesia from median repair to the right upper lip 
of about two centimeters.  There was no motor loss.  
Examination of the back revealed the veteran stood bent 
forward to 20 degrees.  He was able to extend minus 14 
degrees, flex minus 60 degrees, left lateral flex minus 18 
degrees, right lateral flex minus 22 degrees and rotate minus 
25 degrees.  

Range of motion of the lumbar spine on VA examination in 
October 1998 was flexion to 70 degrees, extension to 15 
degrees, bilateral lateral flexion to 20 degrees and 
bilateral lateral rotation to 20 degrees.  

VA examination of the mouth in October 1998 revealed no loss 
of motion, but a loss of sensation in the upper lip on the 
right side.  Inter-incisal range of motion was to 50 
millimeters vertically with lateral movements within normal 
limits.  

A September 1999 VA examination addressed the degree to which 
chronic pain caused functional impairment of the low back.  
The veteran complained of chronic pain with weakness and 
stiffness in the low back.  He used analgesic medications.  
Cold weather, sudden stress and too much walking aggravated 
his back.  He used a heating pad and tried to relax which 
helped to some extent.  He did not use crutches or a cane.  
The effect on his daily activities were moderately 
significant.  His gait was within normal limits.  He walked 
with a stiff back and with thoracolumbar kyphosis.  This was 
to be expected with the ankylosing type of gait pattern.  The 
examiner classified it as being in the range of moderate 
forward stooping and with neck hyperextension as needed.  The 
paraspinal muscles were mildly tight diffusely, but there was 
no localized bony abnormality.  The pelvis was still level.  
Reflexes were present and straight leg raising was negative.  
The examiner stated the motion of the back was more or less 
nil.  The thoracolumbar spine was mild to moderately forward 
with the thoracic spine showing evidence of mild to moderate 
kyphosis. The diagnosis was chronic ankylosing spondylitis 
with chronic recurrent myofascial diffuse pain.  The 
resulting functional impairment was mild to moderately 
severe.  

VA examination of the cranial nerves in September 1999 found 
some localized numbness of the upper lip below the nose, 
otherwise all findings were within normal limits.  The 
diagnosis was post-traumatic upper labial hypoesthesia.  The 
examiner stated there was no particular cranial nerve 
neuritis, neuralgia or paralysis.  

VA examination of the spine in February 2003 revealed the 
veteran ambulated with a steady gait.  He had notably poor 
posture.  He was in an extreme angulous of his lumbar spine.  
He was unable to stand erect.  When standing erect, he had a 
noted 30 degree curvature of his lumbar spine.  He has no 
sensory deficits.  His motor and reflex examinations were 
normal.  He had no noted muscle wasting of his spine.  There 
were no muscular abnormalities.  He had moderate paraspinal 
tenderness when palpating the cervical, thoracic and lumbar 
spine.  He had gross loss of normal curvature of his lumbar 
spine and exaggerated curvature of his thoracic spine.  
Forward flexion was to 70 degrees with moderate limitation of 
motion due to pain.  Extension of the back was negative 30 
degrees.  He had a fixed curvature.  Forward fixed curvature 
was 30 degrees.  Lateral flexion to the right and left was 
15 degrees with moderate limitation due to pain.  Rotation to 
the right and left was to 15 degrees with moderate limitation 
due to pain.  

A VA examination of the veteran's scars was performed in 
February 2003.  It revealed a three centimeter scar on the 
right nasal labial fold of his nose.  The scar was fixed.  It 
was barely visible.  It was mildly disfiguring.  There was no 
apparent underlying tissue loss.  It was rough in texture.  
He had noted decreased sensation using 5.0 monofilament of 
the scarred area surrounding the scar of the right side of 
his face over the nasal labial fold of the right side of his 
upper lip and right side partial of his right cheek.  There 
was a 4 centimeter cord like rough fixed skin color scar in 
the corner of the right side of the medial aspect of the 
right eye.  The scar was minimally disfiguring.  It was 
nontender to the touch.  He had no appreciated muscle 
wasting.  He did have slur his speech.  There was no facial 
drooping.  The diagnoses were scars secondary to facial 
injuries, minimally disfiguring, and peripheral neuropathy of 
the right side of his face secondary to facial scars.  

A VA dental and oral examination in February 2003 found the 
intercisal range from edge to edge was 50 millimeters.  He 
had a very good opening.  Lateral excursions were somewhat 
limited.  He complained of some temporomandibular discomfort 
and clicking.  There was no bone loss.  



Analysis

Ankylosing Spondylosis of the Lumbar Spine

During the pendency of the veteran's appeal there have been 
changes to the rating criteria for evaluating disabilities of 
the spine.  Those changes may be found at 38 C.F.R. § 4.71a, 
and were amended effective September 26, 2003.  See 68 Fed. 
Reg. 51, 454-51, 458 (Aug. 27, 2003).  When a provision of VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending a determination must 
be made as to which regulation is more favorable to the 
claimant.  If the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g)(West 2002), which provides 
that VA may award an increased rating based on a change in 
the law retroactive to, but no earlier than, the effective 
date of the change.  VAOPGCPREC 3-2000.  

Under both the old [38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5289(2000)] and new [38 C.F.R. § 4.71a, Diagnostic Code 5240 
(2005)] diagnostic codes for rating ankylosis of the lumbar 
spine a 50 percent rating is provided.  A higher rating would 
require ankylosis of the entire spine.  There is no evidence 
of ankylosis of the entire spine, and service connection is 
only in effect for disability of the lumbar spine.  

There is no basis in the record for assigning a higher rating 
than 50 percent for the veteran's spondylitis of the lumbar 
spine.  

Scar on the Right Side of the Nose

A 10 percent rating has been assigned for the service-
connected scar on the right side of the nose.  During 
pendency of the veteran's appeal there have been changes to 
the rating criteria for evaluating disabilities due to scars.  
The provisions of 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  

Prior to August 30, 2002, disfiguring scars of the head, face 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned with severe disfigurement if it produced 
a marked and unsightly deformity of the eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling.  Slight disfigurement was rated as 0 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

VA examination in February 2003 described the scar on the 
right side of the nose as mildly disfiguring.  There is no 
evidence which demonstrates the scar on the right side of the 
nose is more than slightly or moderately disfiguring.  
Without evidence of severe disfigurement with marked or 
unsightly deformity there is no basis for assigning a higher 
rating than 10 percent under the old criteria.  

The new criteria provide as follows:  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement a 80 percent rating is 
assigned.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
assigned.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent rating is 
assigned.  

With one characteristic of disfigurement a 10 percent rating 
is assigned.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 

The evidence does not demonstrate that any of the definitions 
of disfigurement defined above are demonstrated.  The scar is 
only three inches long, there is no evidence of elevation or 
depression of the scar.  It is not adherent.  There is no 
indication of hypo- or hyperpigmentation of the scar.  
Although the examiner noted the scar was rough, it was not 
irregular, atrophic, shiny or scaly.  There was no tissue 
loss.  There is no evidence or induration or inflexibility.  

The preponderance of the evidence is against a higher rating 
than 10 percent for the scar of the right side of the nose.  


Scar of the Right Eye

Under the old criteria, there must be moderate disfigurement 
to support assignment of the 10 percent rating.  The VA 
examiner in February 2003 described the scar of the right eye 
as minimally disfiguring.  Under the old criteria a 10 
percent rating was also provided if the scar was poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and 7804 (2002) or if the scar was 
tender and painful on objective demonstration.  There is no 
evidence of any ulceration of the scar about the right eye.  
In February 2003, VA examination found it was not tender.  
There is no basis for assigning a compensable rating for the 
scar about the right eye under the old criteria.  

When the evidence is compared with the definition of 
disfigurement set out in the new criteria for rating scars 
there is no evidence of disfigurement.  The scar is only four 
centimeters long, there is no evidence or elevation or 
depression of the scar.  It is not adherent.  There is no 
indication of hypo- or hyperpigmentation of the scar.  
Although the examiner noted the scar was rough, it was not 
irregular, atrophic, shiny or scaly.  There was no tissue 
loss.  There is no evidence of induration or inflexibility.  

The preponderance of the evidence is against the claim for a 
compensable rating for the scar about the right eye.  

Residuals of Fracture of the Maxilla

During pendency of the veteran's appeal there have been 
changes to the rating criteria for evaluating disabilities 
due to dental and oral conditions.  The provisions of 38 
C.F.R. § 4.150, were amended effective February 17, 1994.  
See 59 Fed. Reg. 2529 (1994).  

Panographic X-rays in September 1973 found no evidence of 
bone, tissue or soft palate loss.  The VA physician noted the 
maxilla had healed normally.  There is no evidence or either 
malunion or nonunion of the maxilla in the claims folder.  
The appropriate diagnostic code for rating the residuals of 
the fracture of the maxilla is the diagnostic code for rating 
temporomandibular articulation.  

Under the old criteria temporomandibular articulation, with 
limited motion was rating as 40 percent disabling with motion 
limited to one quarter of an inch (6.3 millimeters).  Motion 
limited to one half an inch (12.7 millimeters) was rated as 
20 percent disabling.  With any definite limitation, that 
interfered with mastication or speech a 10 percent rating was 
assigned.  38 C.F.R. § 4.150, Diagnostic Code 9905(1993).  

Under the new criteria, 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2005) temporomandibular articulation, with limited 
motion provides the following:

Inter-incisal range:
    0 to 10 mm
40
    11 to 20 mm
30
    21 to 30 mm
20
    31 to 40 mm
10
Range of lateral excursion:
    0 to 4 mm
10
Note: Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

In October 1998, VA examination revealed intercisal range of 
motion was to 50 millimeters.  Lateral movements were within 
normal limits.  VA dental and oral examination in February 
2003 again found the intercisal range was 50 millimeters.  
There was some limitation of lateral excursion.  The examiner 
commented he did not see any real impairment after viewing 
the panoramic X-rays in February 2003.  The diagnostic 
impression was the veteran had some mild to moderate 
temporomandibular joint dysfunction, but was functional.  

The Board noted the veteran reported having trouble with 
mastication and speech, but he stated it was due to the 
numbness of his lip.  In February 2003, the veteran said he 
had trouble pronouncing certain words due to the numbness in 
his top lip.  He had difficulty chewing bread crust, meat and 
other objects due to the numbness, not due to any limitation 
of motion.  

In this instance, the evidence does not demonstrate 
sufficient limitation of motion under either the old or new 
criteria sufficient to support a compensable rating.  In 
addition, there has been no evidence of interference with 
mastication or speech related to the residuals of fracture of 
the maxilla, to support a 10 percent rating under the new 
criteria.  

Paresthesia of the Right side of the Nose and Upper Lip

Paralysis of the fifth (trigeminal cranial nerve) is rated as 
follows:

Complete
50
  Incomplete, severe
30
  Incomplete, moderate
10
Note: Dependent upon relative degree of sensory 
manifestation or motor loss.

38 C.F.R. § 4.124a, Diagnostic Code 8205 (2005).  

The veteran has reported an area of numbness along his nose 
and upper lip.  Consistently since his injury, examiners have 
documented a loss of sensation along the right side of the 
nose and along the right side of the upper lip.  

Recently in February 2003, the veteran complained the 
numbness of his upper lip interfered with his ability to chew 
certain foods and pronounce certain words.  There was no 
pain.  

The Note following 38 C.F.R. § 4.124a, Diagnostic Code 8206 
states the rating is dependent upon the relative degree of 
sensory manifestation or motor loss.  In September 1999, no 
speech or motor interference was found and the examiner 
stated there was no neuritis, neuralgia or paralysis.  
Subsequently, in February 2003 the VA examiner noted some 
slurring of speech and diagnosed peripheral neuropathy 
secondary to facial scarring.  That is consistent with the 
veteran's report of difficulty with certain words and chewing 
certain foods.  

The Board has concluded loss of sensation, interference with 
speech and mastication are commensurate with moderate 
incomplete paralysis.  The evidence supports the grant of a 
10 percent rating for paresthesias of the right side of the 
nose.  There is no evidence of severe impairment, no pain, 
and no severe impairment of functioning was found on either 
cranial nerve examination or dental and oral VA examinations.  

Acne

During pendency of the veteran's appeal there have been 
changes to the rating criteria for evaluating disabilities of 
the skin.  The provisions of 38 C.F.R. § 4.118, were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 
31, 2002).  

Prior to August 30, 2002 The Schedule for Rating Disabilities 
did not include a specific diagnostic code for rating acne.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).  

Prior to August 30, 2002, acne was rated as analogous to 
eczema.  Under 38 C.F.R. 4.118, Diagnostic Code 7806 (2002), 
disability due to eczema was evaluated as follows:  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, a 50 
percent disability rating is assigned.  With exudation or 
itching constant, extensive lesions, or marked disfigurement, 
a 30 percent disability rating is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent disability rating is 
assigned.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable disability rating is assigned.  

On August 30, 2002, a specific diagnostic code was published 
for rating acne.  The new criteria provided as follows:  Deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck were rated as 30 
percent disabling.  Deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 percent of the face and 
neck, or; deep acne other than on the face and neck was rated 
as 10 percent disabling.  Superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent was rated 
as noncompensably disabling.  Or rate as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7828 (2005).  

The only record in the claims folder which notes the veteran 
has acne is a September 1946 VA examination report.  That 
report noted only a few superficial acne-like lesions of the 
upper thorax.  There are no subsequent records of treatment 
for acne in the claims folder.  The VA examinations of the 
veteran's facial scars in September 1946 and February 2003 
did not comment on any facial acne or scarring.  

Under the old criteria, a compensable rating required 
evidence of exfoliation, exudation or itching.  There is 
none.  In addition, there must be involvement of an exposed 
surface or an extensive area, neither of those has been 
demonstrated.  

The new criteria requires evidence of deep acne.  The only 
acne noted was described as superficial.  As there is no 
documentation of any acne of the head, face or neck 
consideration of a compensable rating based on scarring is 
not warranted.  

The preponderance of the evidence is against the claim for a 
compensable rating for acne.  


ORDER

An increased evaluation for ankylosing spondylitis of the 
lumbar spine is denied.  

An increased evaluation for a scar on the right side of the 
nose is denied.  

A compensable evaluation for a scar of the right eye is 
denied.  

A compensable evaluation for residuals of a fracture of the 
maxilla is denied.

A 10 percent evaluation for paresthesia of the right side of 
the nose and upper lip is granted, subject to regulations 
governing the award of monetary benefits. 

A compensable evaluation for acne is denied.  




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


